Citation Nr: 1716162	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  12-20 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel



INTRODUCTION

The Veteran served on active duty from March 1967 to August 1970 and from December 1972 to December 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri which denied the Veteran's claim of entitlement to an increased (compensable) evaluation for bilateral hearing loss.

Notably, in his August 2012 substantive appeal for his claim, the Veteran requested the opportunity to testify at a hearing held before a Veterans Law Judge.  However, in a June 2013correspondence, the Veteran's representative indicated that the Veteran no longer wished to have a hearing for his appeal.  Thus, the hearing request is considered to be withdrawn.

In January 2015 the Board remanded this issue for additional development.

Although the Veteran submitted reports of additional audiological evaluations following the last adjudication of his claim by the agency of original jurisdiction (AOJ), the record reflects that his accredited representative waived AOJ review of new evidence in May 2015.


FINDING OF FACT

The Veteran's service-connected bilateral hearing loss had been manifested by no worse than level I hearing acuity in the right ear and level III hearing acuity in the left ear.



CONCLUSION OF LAW

The criteria for a compensable rating for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2014); 38 C.F.R. §§ 4.85, Diagnostic Code 6100 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The RO provided notice to the Veteran in a January 2012 letter.  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorders described by the Veteran.  Additionally, the Veteran was afforded a VA examination for his bilateral hearing loss disability in March 2012.  

Per the January 2015 Board remand instructions, the Veteran also underwent a VA examination in April 2015.  

The report of the March 2012 and April 2015 VA examinations reflects that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Thus, the Board finds that the March 2012 and April 2015 VA examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In light of the above, the Board finds that the RO substantially complied with the January 2015 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf.  The Board finds that no additional RO action to further develop the record on the claim is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober

Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2016).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2016).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2016).

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of bilateral hearing loss.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Under the rating criteria, the basic method of rating bilateral hearing loss is based on examination results including a controlled speech discrimination test (Maryland CNC), and a pure tone audiometric test of pure tone decibel thresholds at 1000, 2000, 3000, and 4000 Hz with an average pure tone threshold obtained by dividing these thresholds by four.

Once these test results have been obtained, employing Table VI, a Roman numeral designation of auditory acuity level for hearing impairment is ascertained based on a combination of the percent of speech discrimination and pure tone threshold average.  Once a Roman numeral designation of auditory acuity level for each ear has been determined, Table VII is used to determine the percentage evaluation for bilateral hearing loss by combining the Roman numeral designations of auditory acuity level for hearing impairment of each ear.  38 C.F.R. § 4.85 (2016). 

There is an alternative method of rating hearing loss in defined instances of exceptional hearing loss.  In such exceptional cases, the Roman numeral designation for hearing loss of an ear may be based only on pure tone threshold average, using Table VIA, or from Table VI, whichever results in the higher Roman numeral.  Exceptional hearing exists when the pure tone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  The higher Roman numeral, determined from Table VI or VIA, will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

Factual Background and Analysis

After carefully reviewing the evidence of record, the Board finds that the preponderance of the evidence is against entitlement to a compensable evaluation for a bilateral hearing loss disability.  

As a preliminary matter, the Board observes that the pure tone thresholds recorded on all of the audiological evaluations detailed below do not reflect exceptional hearing impairment as defined by regulation, as the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz (Hz)) is not 55 decibels or more, and the pure tone threshold is not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Thus, Table VIa is not for application. 38 C.F.R. § 4.86.  Consequently, the Board will evaluate the Veteran's hearing using Table VI.

As noted above, the Veteran has a current noncompensable evaluation for service-connected bilateral hearing loss.  

The Veteran filed a claim for an increased rating for his service-connected bilateral hearing loss disability which was received by VA in May 2011.

The Veteran underwent a VA examination in March 2012.  On air conduction testing, audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
20
       20
15
20
LEFT
45
30
40
65
45

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 92 percent in the left ear.

The examiner noted that the Veteran's hearing loss impacted his ordinary conditions of daily life, including his ability to work as the Veteran had difficulty with conversations. 

Applying the air conduction results to the applicable criteria, under Table VI, the right ear pure tone threshold average of 20 decibels combined with the right ear speech discrimination of 94 percent results in a Roman numeral designation of I, while the left ear pure tone threshold average of 45 decibels when combined with the left ear speech recognition of 92 percent results in a Roman numeral designation of I.  Application of these findings to Table VII corresponds to a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.
 
In his substantive appeal (VA Form 9), received in August 2012, the Veteran argued that the audiological examination results were inconsistent with the severity of his hearing loss.  The Veteran maintained that his hearing loss was so severe that he had difficulty hearing simple phone conversations.  The Veteran also indicated that he has difficulty with social gatherings because he is unable to hear other people when there is background noise.  The Veteran further noted that his hearing loss is affecting his job performance because he was unable to hearing any explanations of the processes being observed, and he constantly misunderstands orders and directions from his supervisors. 

Submitted in support of the Veteran's claim was the report of an audiogram conducted by Dr. Nancy M. Richman in September 2013, wherein she reported findings of moderate sloping to moderately severe sensorineural hearing loss in the right ear and moderate sloping to profound sensorineural hearing loss in the left ear.  However, the audiogram results were provided in graph form without interpretation as to the exact puretone thresholds found at the appropriate frequencies.  It was also unknown whether the examiner conducted a Maryland CNC speech discrimination test. 

In September 2013, a VA audiologist stated that the Veteran was pleasant in demeanor but the test results were inconsistent and did not appear to reflect the Veteran's maximal effort.  The Veteran was instructed and encouraged throughout testing with no improvement in his admitted responses but there was no poor interest reliability.  The tests results were considered invalid and unreliable and therefore were not reported.

In December 2013, a VA audiologist stated that although the Veteran was pleasant in demeanor, the test results were inconsistent and did not appear to reflect the Veteran's maximal effort.  The Veteran was reinstructed and encouraged throughout testing with no improvement in his admitted responses.  There was poor reliability.  Test results were considered unreliable and invalid, and therefore were not reported.

The Veteran submitted the report of an audiogram conducted by Dr. Nancy M. Richman in May 2014.  However, the audiogram results were again provided in graph form without interpretation as to the exact puretone thresholds found at the appropriate frequencies.  It was also unknown whether the examiner conducted a Maryland CNC speech discrimination test. 


Per the January 2015 Board remand instructions, the Veteran underwent a VA examination in April 2015.  On air conduction testing, audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
50
50
       40
45
46
LEFT
50
45
60
75
58

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 84 percent in the left ear.

The examiner noted that the Veteran's hearing loss impacted his ordinary conditions of daily life, including his ability to work as the Veteran had a hard time hearing in restaurants and he stated that when in group conversation, he could not participate because he could not understand what was being said.  The Veteran also reported that the background noise was overwhelming.  The examiner also noted that after a review of the private audiogram completed in 2013, this audiogram should not be considered for rating purposes.  The examiner noted that to complete their examinations, VA staff was required to complete training and follow a certain protocol.  This was not the case for private facilities.  Since the C & P process was a legal process, it was important that all veterans go through the same protocol so that it can be evaluated fairly.  The examiner indicated that his results should be the ones considered for rating purposes.

Applying the air conduction results to the applicable criteria, under Table VI, the right ear pure tone threshold average of 46 decibels combined with the right ear speech discrimination of 94 percent results in a Roman numeral designation of I, while the left ear pure tone threshold average of 58 decibels when combined with the left ear speech recognition of 84 percent results in a Roman numeral designation of III.  Application of these findings to Table VII corresponds to a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.

In March 2017, the Veteran submitted the report of an audiogram conducted by a private physician.  However, the audiogram results were again provided in graph form without interpretation as to the exact puretone thresholds found at the appropriate frequencies.  It was also unknown whether the examiner conducted a Maryland CNC speech discrimination test as the treating physician only provided Monitored Live Voice (MLV) scores.

In April 2017, the Veteran submitted the report of an audiogram conducted by another private physician.  However, no audiogram results were provided and instead only MLV scores of 56 for both the right and left ears were provided.

Based on application of VA's method for evaluating hearing loss and the March 2012 and April 2015 VA examination testing results, the Board finds that these evaluations do not provide a basis for awarding a compensable evaluation and a compensable evaluation for bilateral hearing loss is clearly not available based on these findings.

As the March 2012 and April 2015 testing results noted above do not yield findings to support assignment of a compensable rating for bilateral hearing loss, the Veteran is not entitled to a compensable rating for bilateral hearing loss.  38 C.F.R. §§ 4.7, 4.21.  

The Board has carefully considered the Veteran's assertions and other lay statements of record and in no way discounts the Veteran's asserted difficulties or his assertions that his bilateral hearing loss should be rated higher.  However, as noted above, the March 2012 and April 2015 VA examinations were conducted in accordance with the requirements for a hearing impairment examination for VA purposes.  See 38 C.F.R. § 4.85(a) (2016).

Notably, audiological examinations from private providers have been associated with the claims file.  However, there are no other audiometric testing results for the remainder of the appeal period which comply with the requirements of 38 C.F.R. §4.85 for rating purposes.  In this regard, the Board notes that September 2013, May 2014, March 2017 and April 2017 private treatment records contain audiological findings.  However, as this testing did not contain Maryland CNC speech recognition scores, these findings are not adequate for rating purposes.  In the Supplemental Statement of the Case dated in May 2015, the Veteran was advised of the need for audiological testing to follow specific VA protocol, to include speech discrimination testing using the Maryland CNC test, and that Dr. Richmond did not provide confirmation that such testing was conducted.  Moreover, in accordance with the January 2015 Board remand instructions, the April 2015 VA examiner specifically addressed the September 2013 private audiogram findings and indicated that the 2013 audiogram should not be considered for rating purposes as the VA examination results should be the ones considered for rating purposes as the VA examiners have to follow a certain protocol.

As a result, because 38 C.F.R. § 4.85  requires that audiometric testing be performed using a controlled speech discrimination test (Maryland CNC), as discussed above, the results of the September 2013, May 2014, March 2017 and April 2017 private treatment audiology reports cannot be used in evaluating the Veteran's bilateral hearing loss.  See 38 C.F.R. § 4.85.

Notably, aside from the March 2012 and April 2015 VA examination reports, there are no other audiometric testing results for the remainder of the appeal period which comply with the requirements of 38 C.F.R. § 4.85 for rating purposes.  

Although the Veteran has indicated that his hearing is worse than the criteria associated with a noncompensable evaluation, the rating criteria for hearing loss, as addressed above, requires the mechanical application of rating criteria to objectively-obtained audiometric testing results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The current noncompensable evaluation is reflected by the rating evidence of record and there is no indication that the findings on the March 2012 and April 2015 VA audiological examinations are inadequate.  Thus, the Veteran's claim for a compensable evaluation for his bilateral hearing loss disability cannot be granted.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b) (1) (2016).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected bilateral hearing loss were inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bilateral hearing loss with the established criteria shows that the rating criteria reasonably described his disability level and symptomatology with respect to the symptoms he experienced. 

During his March 2012 and April 2015 VA audiological examinations, the Veteran reported the impact of his hearing loss on his ability to work and on his daily life as he reported that he had difficulty with conversations.  The Veteran also reported that he had a hard time hearing in restaurants and he stated that when in group conversation, he could not participate because he could not understand what was being said.  

In this case, the Board finds that the schedular rating currently assigned for hearing loss reasonably describes the Veteran's disability level and symptomatology.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Veteran reports that his hearing loss impacts the ordinary conditions of his daily life as he had difficulty with conversations.  The Court has held that the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment as these are precisely the effects that VA's audiometric tests are designed to measure.  Doucette v. Shulkin, No. 15-2818, 2017 WL 877340, at *3 (Vet. App. Mar. 6, 2017).  The situations noted by the Veteran in this case amount to decreased hearing and difficulty understanding speech in an everyday work environment and are not exceptional or unusual for someone with hearing loss.  In Doucette, the Court recognized that there were other functional effects the rating criteria did not discuss or account for, such as dizziness, vertigo, ear pain, recurrent loss of balance, social isolation, etc.  Id., at *3, *4.  No such effects are present in this case.  

The Veteran's description of difficulty hearing has been measured according to pure tone averages and speech discrimination.  As explained above, the rating criteria are designed to take into account testing that accurately measures difficulty hearing in an objective way and the Veteran's reports of difficulty hearing simply do not represent an exceptional or unusual case.  As such, the first Thun element cannot be met.  Accordingly, the Board has concluded that referral of the Veteran's bilateral hearing loss impairment for extra-schedular consideration is not in order. 

Under Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Service connection is currently in effect for bilateral hearing loss, tinnitus a laceration of the lip disability and residuals of a right shoulder injury.  In this case, the evidence of record, including lay statements, does not indicate any effect caused by a combination of the service-connected disabilities on appeal that is not already specifically contemplated by the individually assigned ratings.  As such, further discussion of an extraschedular rating based upon the combined effect of multiple conditions is not necessary.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").

In short, the rating criteria reasonably describe the Veteran's disabilities level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.


ORDER

Entitlement to a compensable disability rating for bilateral hearing loss is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


